Title: To George Washington from William Paca, 21 February 1783
From: Paca, William
To: Washington, George


                        
                            Sir
                            In Council Annapolis 21 Feby 1783
                        
                        From the Letters which lately passed between your Excellency & Genl Carleton and from the Speech of
                            the British King to his Parliament of the 5th of December last there is some Reason to think that Orders have been given
                            by the British Crown prohibiting offensive Operations on the Continent. Under this Impression now beg Leave to inform your
                            Excellency that if such Orders were ever given they have been most shamefully violated by the Enemy’s Barges and armed
                            Vessels in the Bay of Chesapeake. There are now in the Bay Eleven Barges and one Sloop and two Schooners who proceed in
                            detachd parties not only Capturing our Vessels but landing on our Shores and wasting and plundering the Property of the
                            People of this State. On Tuesday last a Party under the Command of Wheland went up Patuxent, plundered the Town of
                            Benedict and burnt & destroyed the dwelling Houses & Out Houses of Mr Benj. Markall with most of his
                            Furniture, Tobacco Corn & other moveable Property. Col. Plater was also plundered of some of his Negroes. Another
                            Party the Day before Yesterday consisting of five Barges and a Sloop came as high up as Kent Point nearly opposite to this
                            City and were cruizing by last Accounts in the Eastern Bay & about Poplar Island. The most of the Barges keep
                            about the Tangier Islands & from thence make Encursions up the Rivers on the Eastern Shore robbing &
                            plundering on the Shores.
                        The Intention of this Address is to possess your Excellency with Information of the Enemy’s Conduct &
                            Operations in this State in Order that if your Excellency should be of Opinion that such Outrages are not authorized by
                            the British Crown or his officers your Excellency may be enabled to make such a Communication to the British General
                            & Admiral as your Excellency may consider proper and likely to put a Stop to further Depredations.
                        
                            Wm Paca
                        
                    